MEMORANDUM**
Roberto Carlos Hollman-Sanabria appeals the sentence imposed following his guilty plea to illegal re-entry after deportation in violation of 8 U.S.C. § 1326 with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).
We lack jurisdiction to review the district court’s decision to grant a two-level, rather than a four-level, downward depar*157ture for savings to the government. United States v. Dickey, 924 F.2d 836, 838 (9th Cir.1991) (the extent to which a district court chooses to exercise its discretion in fixing a downward departure is not reviewable on appeal). We lack jurisdiction to review the district court’s failure to depart based on Hollman-Sanabria’s extraordinary mental and emotional abuse as a child, where the district court stated “I am going to exercise my discretion not to depart farther based on diminished capacity or any other departure, even if recognized by the guidelines.” United States v. Davoudi 172 F.3d 1130, 1133 (9th Cir.1999) (discretionary refusal to depart is unreviewable).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.